Case 9:19-cv-80121-WM Document 101-2 Entered on FLSD Docket 05/27/2020 Page 1 of 7




              EXHIBIT A to Fee
              Motion (Thompson
                Declaration)
Case 9:19-cv-80121-WM Document 101-2 Entered on FLSD Docket 05/27/2020 Page 2 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


   Bruce Exum, Jr. and Emilie Palmer,
   individually and on behalf of all others
   similarly situated,
                                                        Case No. 9:19-CV-80121-WM
                                  Plaintiffs,
   v.                                                   Hon. William Matthewman

   National Tire and Battery and TBC
   Corporation,

                                  Defendants.


     DECLARATION OF BRENDAN S. THOMPSON IN SUPPORT OF UNOPPOSED
    MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND REIMBURSEMENT OF
   EXPENSES TO PLAINTIFFS’ COUNSEL AND PAYMENT OF SERVICE AWARD TO
                      REPRESENTATIVE PLAINTIFFS

   I, Brendan S. Thompson, declare as follows:

          1.      I am attorney at Cuneo Gilbert and LaDuca, LLP and counsel in the above-

   entitled action. I respectfully submit this Declaration in support of the Plaintiffs’ Unopposed

   Motion for An Award of Attorneys’ Fees and Reimbursements of Expenses to Plaintiffs’

   Counsel and Payment of Service Award to Representative Plaintiffs. Except as otherwise noted,

   I have personal knowledge of the facts set forth in this Declaration, and could testify competently

   to them if called upon to do so.

          2.      Cuneo Gilbert & LaDuca, LLP has devoted the majority of its practice to the

   representation of clients involved in consumer protection, products liability, antitrust, securities

   and corporate governance. The firm has achieved success for a range of clients by: working to
Case 9:19-cv-80121-WM Document 101-2 Entered on FLSD Docket 05/27/2020 Page 3 of 7



   recover hundreds of millions of dollars for homeowners with defective construction materials;

   helping to recover billions of dollars in shareholder litigation (notably, the firm

   served as Washington counsel for the plaintiffs in the Enron Securities Litigation, In re Enron

   CoYp. Sec. Litig., No. H-01-3624 (S.D. Tex. 2006)); obtaining compensation for Holocaust

   survivors (see Rosner, et al. v. United States, No. O1-cv-1859 (S.D. Fla.), the firm acted as Co-

   Lead Counsel in a case on behalf of survivors of the Holocaust in Hungary whose fortunes were

   misappropriated by the U.S. government in the final days of World War II); and, in several

   jurisdictions, ending the practice of jails subjecting minor law violators to unconstitutional strip

   searches. In addition, in 1991, with two California firms, the firm brought the so-called "Joe

   Camel" case, Mangini v. RJ Reynolds Tobacco Co., 7th Cal. 4th 1057 (1994), which alleged

   essentially that R. J. Reynolds Tobacco Company's Joe Camel Advertising Campaign illegally

   tricked children into smoking cigarettes.

          3.      I am a member in good standing of the State Bar of Maryland, and I have never

   been the subject of any type of disciplinary proceeding. I am admitted to practice before the U.S.

   District Court for Colorado, U.S. Central District Court for Illinois, U.S. District Court for

   Maryland, U.S. District Court for the Western District of Washington, and the U.S. Court of

   Appeals for the Third and Ninth Circuits.

          4.      I have been admitted to the Bar of the State of Maryland since 2008. My practice

   has been devoted to the prosecution of class actions on behalf of Plaintiffs. I have served as lead

   counsel and co-counsel in numerous class action and multidistrict litigation (“MDL”) cases. The

   cases I have prosecuted include consumer protection claims similar to the ones brought in this

   action. In December 2017, I was appointed co-lead counsel by then Senior Judge Thelton

   Henderson of the United States District Court for the Northern District of California in Gold, et al.
Case 9:19-cv-80121-WM Document 101-2 Entered on FLSD Docket 05/27/2020 Page 4 of 7



   v. Lumber Liquidators. The case concerns Morning Star bamboo flooring which Plaintiffs allege

   prematurely fails (expands and contracts and cannot withstand normal relative humidity variations)

   when installed in homes. Plaintiffs successfully defended against motions to dismiss, Daubert

   motions, a motion for summary judgment, and a transfer of venue motion. The parties exchanged

   nearly one million pages of discovery and engaged in approximately twenty fact and expert

   depositions in the case. Plaintiffs certified six state classes and defeated a subsequent Rule 23(f)

   petition and are currently awaiting final approval of the proposed $30 million settlement. See Gold

   v. Lumber Liquidators, Inc., 323 F.R.D. 280 (N.D. Cal. 2017). Other examples of cases I have

   served as counsel in are: In re Building Materials Corp. of America Asphalt Roofing Shingle Prods.

   Liab. Litig., MDL No. 2283 (D.S.C.); In re: Kitec Plumbing System Products Liability Litig., MDL

   No. 2098 (N.D. Tex.); In re IKO Roofing Shingle Products Liability Litig., MDL No. 2104 (M.D.

   Il.); Minor, et al. v. Congoleum (D. N.J.); and Melillo, et. al. v. Building Products of Canada, Case

   No. 618-11 (Vermont St. Ct.).

          5.      Since its inception, this litigation involved the review of thousands of pages of

   documents, the issuing of third-party subpoenas, much motion practice (including motion to

   dismiss and compel and class certification), consultations with a vehicle safety act expert, and

   mediations with Rodney A. Max.

          6.      To-date, Plaintiffs’ Counsel has expended more than 2,127.80 hours of attorney

   time on behalf of the settlement class within the course of this litigation which amounts to

   $1,176,432.50 in lodestar. See Exhibit 1 (collective lodestar and expenses chart of Class Counsel

   and Exhibit 2 (Declarations of each firm). Plaintiffs’ Counsel’s requested fee reimbursement of

   $645,000.00, which Defendants have agreed to pay, is considerably less than the current lodestar

   amount. Plaintiffs’ Counsel’s responsibilities for this litigation will not end with final approval.
Case 9:19-cv-80121-WM Document 101-2 Entered on FLSD Docket 05/27/2020 Page 5 of 7



   Plaintiffs’ Counsel will remain available to answer inquiries from settlement Class Members that

   may arise with respect to the Settlement. Based on prior experience, this ongoing work will add

   many additional hours of work by Plaintiffs’ Counsel and their staff and no additional fees will be

   paid. As reflected in the tables below, my firm’s hours of attorney time on behalf of the settlement

   class is 360.00 which amounts to $253,463.75 in lodestar and my firm’s expenses in the case total

   $21,064.65.

          7.      Plaintiffs’ Counsel’s resumes are attached to the Plaintiffs’ Motion for Final

   Approval of Class Action Settlement which was filed on March 12, 2020 (ECF No. 95).

          8.      In addition to advancing their professional time, Plaintiffs’ Counsel also advanced

   all of the expenses necessary to pursue the litigation. The litigation expenses Plaintiffs’ Counsel

   incurred include the following: (1) filing fees; (2) copying, mailing, and messenger expenses; (3)

   computerized legal research expenses; (4) deposition expenses; (5) travel expenses; and (6)

   mediation expenses. Plaintiffs’ Counsel advanced $56,260.37 in expenses in connection with the

   prosecution of this litigation. See Exhibit 1 (collective lodestar and expenses chart of Class

   Counsel and Exhibit 2 (Declarations of each firm)

          9.      The fees and expenses were reached after months of arms-length negotiations

   between the parties and with the assistance of mediator, Rodney A. Max.

          10.     The Class Rrepresentatives have bbeen dutifully engaged and are active

   representatives and have shown the willingness and ability to take an active role in the litigation

   and to protect the interests of the absent class members. They participated in discovery and

   depositions.

          11.     Defendants have agreed to pay up to $7,500 as approved by the Court, as incentive

   awards to the Named Representatives.
Case 9:19-cv-80121-WM Document 101-2 Entered on FLSD Docket 05/27/2020 Page 6 of 7




          I declare under penalty of perjury under the laws of the District of Columbia that the

   foregoing is true and correct. Executed this 27th day of May 2020, in the State of Maryland.

                                                              s/ Brendan S. Thompson

                                                              Brendan S. Thompson
Case 9:19-cv-80121-WM Document 101-2 Entered on FLSD Docket 05/27/2020 Page 7 of 7




                                  Unregistered Tires - NTB

              Firm Name:              Cuneo Gilbert & LaDuca, LLP
              Reporting Period:       Inception - May 26, 2020

                                         Hours        Rate          Lodestar
              Charles LaDuca               49.75     $850            $42,287.50
              Daniel Cohen                 25.25     $705            $17,801.25
              Brendan Thompson            162.50     $700           $113,750.00
              Evelyn Li                   122.50     $650            $79,625.00
              Attorney Totals             360.00                    $253,463.75




                                                                    Expenses
                Court
                Reporters/Videos/Transcripts/Publications            $3,229.09
                Meals, Hotels and Transportation                    $10,940.96
                Messenger. Express Mail, Postage                         $2.60
                Westlaw/Lexis-Nexis/PACER research                     $17.00
                Expert Fees                                          $6,875.00
                                                            Total   $21,064.65
